Fish, C. J.
1.' The first grant of a new trial will not be disturbed by the Supreme Court where it does not appear that the verdict was required under the law and the facts. Civil Code (1895), § 5585. See Cox v. Grady, 132 Ga. 368 (64 S. E. 262). Under the evidence in this ease and the law applicable thereto, the verdict rendered was not required.
2. When a judgment granting a new trial is affirmed, questions raised by assignments of error upon pendente lite exceptions can not be considered and determined by the Supreme Court, as the case is still pending in the trial court. Armour & Co. v. Burkhalter, 130 Ga. 370 (60 S. E. 850).

Judgment affirmed.


All the Justices concur.